Citation Nr: 1708237	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  11-07 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for headaches, to include as secondary to service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for vaccination scars.

3.  Entitlement to an increased rating for PTSD, in excess of 10 percent prior to August 10, 2015, and in excess of 70 percent as of August 10, 2015.  

4.  Entitlement to an initial rating in excess of 10 percent for a right knee scar.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from May 2002 to August 2002, from July 2003 to September 2003, and from January 2005 to November 2005.  His service awards include the Purple Heart.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Veteran, his mother, and two friends testified before a Decision Review Officer (DRO) at a hearing at the RO in April 2010.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  The Veteran's claimed headache disability did not have its onset in service; was not manifested to a compensable degree within one year of service; and was not caused by or otherwise related to active service.

2.  The Veteran's claimed headache disability was neither caused by nor permanently aggravated beyond its normal progression by service-connected PTSD.  

3.  The Veteran does not have vaccination scars related to service or any incident of service.  

4.  For the entire initial rating period, the Veteran's right knee scar was painful upon examination, but was not deep and did not limit the function of the affected part of the body.

5.  For the entire increased rating period, the Veteran's PTSD was manifested by symptomatology more nearly approximating total occupational and social impairment, with deficiencies such as grossly inappropriate behavior and persistent danger of hurting self or others.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for headaches, to include as secondary to service-connected PTSD, have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

2.  The criteria for entitlement to service connection for vaccination scars have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  For the entire initial rating period, the criteria for an initial rating in excess of 10 percent for a right knee scar have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7804 (2008).

4.  For the entire increased rating period, the criteria for an increased rating of 100 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.125, 4.126(a), 4.130, Diagnostic Code 9411 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board will fully grant the Veteran's claim for an increased rating for PTSD in this decision, the Board will not discuss the duties to notify and assist regarding that claim.  

Regarding the remaining claims, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication, and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a notice dated May 2007 of the requirements for substantiating a claim.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The required notice was provided prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Importantly, the Board notes that the Veteran is represented in this appeal.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  Moreover, as the Veteran's claim regarding his right knee scar arises from the grant of an initial rating, once the claim for service connection was granted, the claim was substantiated and additional VCAA notice was not required; any defect in the notice was not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Veteran has submitted argument in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of the claim such that the essential fairness of the adjudication is not affected.

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  

VA has obtained VA medical examination reports and a VA medical opinion.  A VA examination reports adequately provides information regarding the severity of the Veteran's right knee scar.  An additional VA examination report and VA medical opinion provide adequate information regarding the etiology of the claimed headache disability.  VA did not provide the Veteran with a VA examination to determine the etiology of his claimed vaccinations scars.  However, after VA advised the Veteran that an examination would be scheduled, the Veteran requested that the examination be cancelled and his claim be decided based on the evidence of record.  In keeping with the Veteran's wishes, VA did not provide an examination regarding that claim.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Additionally, as the record contains no evidence indicating the presence of vaccination scars during the appeals period, the Board finds that a remand to obtain a medical opinion regarding the etiology of such scars in not necessary.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (indicating that an opinion is necessary when there is evidence of a current disability); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

In an April 2016 Remand, the Board requested that the AOJ attempt to obtain outstanding treatment records, and schedule the Veteran for examinations to determine the etiologies of the claimed headaches and vaccination scars, and the severity of the right knee scar.  Specifically, the Board requested that the AOJ procure an opinion from a VA examiner indicating whether the claimed headache disability was related to service-connected PTSD, as the record did not contain an opinion.  In April 2016, the AOJ issued a letter to the Veteran, explaining that he would be scheduled for the required examinations, and asking him to submit enclosed authorization and release forms to allow VA to obtain treatment records.  The record contains no notation suggesting that the Veteran returned the required release forms.  In an April 2016 report of general information, a VA employee indicated that the Veteran called on the telephone to request that VA cancel his examinations and adjudicate his claims.  After the AOJ adjudicated the Veteran's claims in a supplemental statement of the case, the Veteran submitted a June 2016 due process waiver, waiving his right to submit additional evidence and requesting that the AOJ return the issues to the Board for adjudication because the conditions did not bother him much anymore.  In May 2016, the RO requested that a VA examiner provide an opinion regarding the whether the Veteran's claimed headaches were related to his service-connected PTSD.  In the May 2016 VA opinion, a VA examiner reviewed the claims file and provided an opinion.  The examiner noted that the existing medical evidence was sufficient to allow for the preparation of the opinion and that an examination would likely not have provided any additional relevant evidence.  As the Veteran indicated that he did not want to undergo further examination and did not want to submit any additional evidence, and the AOJ obtained the opinion requested by the Board, the Board finds that the AOJ substantially complied with the remand requests.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).

Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § § 1110, 1131, 1137 (West 2014); 38 C.F.R. § § 3.303(a), 3.304 (2016).  To establish service connection for a current disability, a Veteran must show the existence of a present disability; in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2015).  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury. 38 C.F.R. § 3.310 (2015).  In cases of aggravation of a non-service-connected disability by a service-connected disability, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322 (2015).


An alternative method of establishing in-service presence and causal relationship to service is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b) (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007); Savage v. Gober, 10 Vet. App. 488 (1997); Clyburn v. West, 12 Vet. App. 296 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997); Hickson v. West, 12 Vet. App. 247 (1999).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic, such as migraine headaches.  38 C.F.R. § 3.309(a) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Certain chronic diseases, including migraine headaches, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  That presumption is rebuttable by probative evidence to the contrary.

Service Connection for Headaches

The Veteran's service treatment records contain no notations indicating treatment or diagnosis for headaches during service.  The post-service treatment records contain no notation suggesting that the Veteran experienced any headache disability symptomatology within one year of separation from active duty.  In a March 2006 report of medical history, written approximately four months after separation from service, the Veteran specifically stated that he had not ever had frequent or severe headaches.  In an April 2006 Operation Enduring Freedom/Operation Iraqi Freedom (OEF/OIF) examination, the Veteran did not report experiencing headaches.  In a July 2006 VA neurology examination report, the Veteran did not mention experiencing headaches.  In an August 2007 VA medical examination report, the Veteran did not mention experiencing headaches.  

In an October 2008 VA treatment record, the Veteran reported experiencing headaches and requested a traumatic brain injury (TBI) examination.  

In an October 2008 written statement, the Veteran wrote that he had migraine headaches related to service.  

In a March 2009 statement, the Veteran indicated that he had experienced daily headaches following service in Iraq.  The Veteran indicated that the headaches were not migraines, as migraines were physiologically different from normal headaches.  He further stated that migraines were common symptoms of PTSD and TBI.

In a July 2009 VA TBI examination, the Veteran reported experiencing daily headaches that came and went.  He described the headaches as being sharp and painful, and centered on the top of his head or behind his right eye.  He indicated that they typically lasted approximately 20 minutes and occurred more frequently in the evening.  He reported that the headaches began following an in-service blast exposure in April 2005, during which he was hit with shrapnel.  He indicated believing that he lost consciousness for a couple of seconds following the blast.  The examiner noted that the Veteran had not mentioned losing consciousness in a previous VA medical examination that occurred in August 2007.   

On examination, the examiner listed headaches as a subjective symptom.  Having reviewed the record, the examiner stated that the Veteran had been thoroughly treated and examined for many disabilities resulting from the April 2005 blast incident.  The examiner noted that, during the period following the blast incident through October 2008, the Veteran did not report experiencing headaches.  The examiner stated that, considering that the Veteran's first report of headaches was multiple years following the blast incident, it was very unlikely that the claimed headaches were related to that incident.  The examiner found that the Veteran's claimed headaches were not a residual of TBI.  

Subsequent treatment records indicate intermittent treatment for headaches.  In a February 2015 treatment record, the Veteran reported having migraine headaches.  

In a September 2015 TBI VA medical examination report, the Veteran reported believing that he had headaches related to TBI.  In addition to tension headaches, the Veteran stated that he had experienced migraine headaches.  Initially, the Veteran told the examiner that he began having migraine headaches eight to nine months prior to that examination.  However, later in the interview, he told the examiner that the migraine headaches had been present since return from Iraq, but he had not reported them until eight to nine months prior to the examination.  

Having reviewed the record, the examiner stated that it was unlikely that the claimed headaches were related to service.  The examiner noted that the Veteran did not report experiencing headaches of any type until years after the blast incident and that the July 2009 TBI examination report indicated that the headaches were not a residual of TBI.  As the Veteran had been specifically queried about headaches for years and denied their existence until years after service, the examiner found that the Veteran's statements during the interview, indicating that he had experienced migraines for 10 years since service in Iraq, were questionable.  The examiner stated that, in light of the evidence, there was no nexus or temporal relationship between the headaches and the 2005 blast injury, and the headaches were not due to or caused by TBI.

In an April 2016 Remand, the Board requested that the AOJ schedule a VA examination to determine the etiology of any headache disability.  Having been informed by the AOJ that an examination regarding that claim would be scheduled, in April 2016, the Veteran called to request that VA cancel that examination because the condition did not bother him much.

In a May 2016 VA medical opinion, a VA examiner noted reviewing the claims file.  Having done so, the examiner opined that the Veteran's headaches were less likely than not caused or permanently aggravated beyond the normal progression by PTSD.  In explaining this opinion, the examiner stated that there was no evidence supporting the contention that PTSD physiologically caused headaches.  Moreover, the examiner indicated that there was no evidence in the treatment records supporting the contention that the reported headaches had been permanently aggravated beyond their normal progression.

Having reviewed the evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's headaches are related to service or any incident of service.  The Board notes that the Veteran experienced an April 2005 blast injury, and the Purple Heart was awarded to the Veteran.  However, the available medical records contain no notation indicating treatment or diagnosis for headaches until October 2008, more than three years after the blast incident and nearly three years after separation from service.  Although the Veteran reported experiencing headaches since an April 2005 blast incident, the record contains multiple treatment records indicating treatment for blast injuries between the date of the incident and his first report of headaches years later.  In each of those records, the Veteran specifically denied experiencing headaches.  In the July 2009 and September 2015 TBI medical examination reports, VA examiners, having reviewed the record and examined the Veteran, opined that the claimed headaches were less likely than not related to the blast incident considering the time that elapsed between the incident and the Veteran's first report of headache symptomatology.  Considering the VA examiners' reviews of the evidence and explanations of their findings, the Board finds that their opinions have great probative value in this matter.  Prejean v. West, 13 Vet. App. 444 (2000) (Board may determine the probative value of medical opinions based on their detail, the persuasiveness of their opinions, and the physicians' access to a veteran's medical records); 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).

The Board also finds that the Veteran's headaches were not caused or permanently aggravated beyond the normal progression by service-connected PTSD.  In the May 2016 VA opinion, the VA examiner noted reviewing the claims file.  Having done so, the examiner noted that there was no evidence indicating that PTSD could physiologically cause headaches based on the record and the examiner's knowledge.  In addition, the examiner noted that the evidence did not indicate that the Veteran's headaches had not been aggravated beyond the normal progression.  The Board notes that this finding was corroborated by the Veteran's April 2015 communication to a VA employee, indicating that his headaches did not bother him.  The Board finds that the May 2016 VA examiner's findings have great probative value in this matter.  Prejean v. West, 13 Vet. App. 444 (2000).  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).

The Board also finds that the Veteran did not have continuous headache symptomatology since service or headache symptomatology manifested to a compensable degree within one year of service.  The service medical records and post-service treatment records contain no notation indicating treatment or diagnosis for headache symptomatology until years after the Veteran's discharge from service.  

The only evidence suggesting that the Veteran experienced headache symptomatology during service and continuously after service discharge comes from the lay statements.  The Veteran has reported that he experienced onset of headache symptomatology during service and continuous headache symptomatology since service.  However, the Veteran's service medical records and post-service treatment records do not corroborate that contention.  While the Board is often prohibited from finding lay evidence not credible on the sole basis of a lack of contemporaneous medical records, silence in a medical record can sometimes be relied upon as contradictory evidence.  Specifically, the silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  For that negative inference to be made, the Board must make two findings:  that the record being evaluated is complete in relevant part, and that the injury, disease, or related symptoms would ordinarily have been recorded had they occurred. 

Here, the Board finds that the Veteran's service medical records are complete.  These records are extensive, encompassing more than one hundred pages of medical records documenting treatment for a range of medical problems over the Veteran's years of active service, including extensive coverage of ailments arising from the Veteran's April 2005 blast injuries.  The Board finds that if the Veteran had reported headaches to a medical examiner after that blast injury, such an injury would likely be documented.  Moreover, the record contains a March 2006 report of medical history wherein the Veteran specifically denied having ever had headaches.  When examined for neurological and TBI symptoms in July 2006 and August 2007, the Veteran did not report experiencing any headaches.  Accordingly, the Board finds that absence of any documented reports of headaches either during service or for years after service weighs against the Veteran's claim that he experienced headache symptoms either in service or within one year of separation.  Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran). 

As the preponderance of the evidence weighs against the claim, the Veteran's claim must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001);  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for Vaccination Scars

The service medical records contain notations indicating that the Veteran received vaccinations during service, to include for anthrax and smallpox.  In a February 2005 service medical record, a service examiner reported that the Veteran had undergone a smallpox vaccination.  On checking the site appearance, the examiner noted local redness, a bump, reddish and whitish blistering, and local itching.  The examiner did not note any scar.  The service medical records contain no notation indicating diagnosis for any scar resulting from an in-service vaccination.  

In a November 2008 VA medical examination report, when asked about scars, the Veteran reported having shrapnel scars of the right knee, right forearm, right abdomen, and left shin.  The Veteran did not mention having scars resulting from in-service vaccinations.  On an examination of the skin, the examiner confirmed the Veteran's accounts of shrapnel scarring, noting scars at each of the locations reported by the Veteran.  However, the examiner found no additional scars that could be associated with any in-service vaccinations.  

The record contains no other notations indicting diagnosis or treatment for vaccination scars.  The Veteran has not reported any difficulty with vaccination scars.  In April 2016, the Veteran contacted VA and indicated that he did not want to attend an examination to determine the etiology of the claimed vaccination scars because the vaccination scars did not bother him much anymore.  

The record does not contain competent evidence of current vaccination scars noted during the pendency of the appeal.  In the absence of evidence showing the presence of a disability, service connection cannot be granted.  Therefore, the Veteran's claim for service connection must be denied.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The Board finds that the preponderance of the evidence is against a finding that there is any disability found during or contemporary to the claim period of vaccination scars.  Therefore, the claim for service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

Disability Ratings

Disability ratings are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Percentage ratings are determined by comparing the manifestations of a particular disability with the requirements contained in VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from a disease or injury and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).

If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21 (2016).  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. §§ 3.102, 4.3 (2016).

A Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1 (2016).  Separate ratings can be assigned for separate periods of time during the claim period based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Right Knee Scar

The record indicates that the Veteran experienced a shrapnel injury to the right knee during service, resulting in a service-connected right knee disability, involving pain and limitation of motion of the knee, and a separate service-connected right knee scar.  The only issue on appeal arising from the Veteran's right knee shrapnel injury is a higher initial rating for the right knee scar.  

The Board notes that, during the pendency of the appeal, the applicable rating criteria for skin disorders, such as scars, found at 38 C.F.R. § 4.118, were amended effective October 23, 2008.  However, the October 2008 revisions are only applicable to applications for benefits received by VA on or after October 23, 2008.  73 Fed. Reg. 54708 (September 23, 2008).  As the Veteran's claim predates October 2008 and the Veteran did not specifically request consideration under the new provisions, only the pre-October 2008 version of the schedular criteria is applicable.  

In a November 2015 VA medical examination report, the Veteran reported having a right knee scar which would be painful if someone were to bump his knee or if he knelt on it.  The Veteran stated that the scar was sensitive to heat or cold temperatures while bathing.  The Veteran indicated that he did not participate in sports activities because they might involve people or objects touching his knee.  

On examination, the examiner noted a dark brown right knee scar measuring 2.5 centimeters long and one centimeter wide with no elevation or depression.  The examiner found that there was no inflammation, ulceration, edema, keloid formation, or adherence to any underlying tissue.  The examiner reported that there was underlying tissue damage due to the shrapnel wound requiring arthroscopic surgery on the right knee.  

Under the regulations, a scar associated with underlying soft tissue damage is defined as a deep scar.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note (2) (2008).  Diagnostic Code 7801 provides ratings for scars, other than those of the head, face, or neck, that are deep or that cause limited motion.  Scars that are deep or that cause limited motion in an area or areas exceeding six square inches (39 square centimeters) are rated 10 percent.  Scars in an area or areas exceeding 12 square inches (77 square centimeters) are rated as 20 percent.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).  

Although the Veteran's scar is noted to be deep, as it is associated with underlying tissue damage, it is not noted by itself to cause limited motion and does not exceed 12 square inches.  Therefore, the Veteran's scar would not qualify for a 10 percent rating under Diagnostic Code 7801.

The Veteran's right knee scar symptomatology most nearly approximates that of a superficial, but painful scar, rated under the criteria of Diagnostic Code 7804.  Under the regulations that must be used in rating the Veteran's claim, a 10 percent rating is the maximum that can be assigned for a superficial and painful scar of the knee under Diagnostic Code 7804.  38 C.F.R. § 4.118 (2008).  Therefore, the Board cannot assign a higher rating under that Diagnostic Code. 

The Board finds that other diagnostic codes used in rating scars are not applicable, as the Veteran's knee scar is not located on the face or neck (Diagnostic Code 7800), is not unstable (Diagnostic Code 7803), and does not cover an area greater than 144 square inches (Diagnostic Code 7802).  Therefore, the Board finds that the evidence of record does not support a higher initial rating in excess of the 10 percent rating assigned for the knee scar for the entire initial rating period.  38 C.F.R. § 4.118 (2008).     

Although the Veteran did not request such assistance, the Board has considered whether the Veteran's right knee scar symptomatology more nearly approximated the criteria for a higher initial rating under the regulatory rating criteria in effect after October 23, 2008.  However, under those criteria, Diagnostic Code 7804 would not allow for a rating in excess of 10 percent for a single superficial, yet painful, scar.  Moreover, the Veteran would not qualify for a higher rating under any of the remaining criteria, to include the revised Diagnostic Code 7801.  Therefore, the evidence would not support a higher initial rating in excess of the 10 percent rating assigned for the knee scar for the entire initial rating period under the revised criteria.  38 C.F.R. § 4.118 (2009). 

The Board has considered whether referral for consideration of extraschedular ratings is warranted for the Veteran's right knee scar.  In exceptional cases, an extraschedular rating may be assigned.  38 C.F.R. § 3.321 (2016).  

The Board finds that all the symptomatology and impairment caused by the Veteran's right knee scar were contemplated by the schedular rating criteria and no referral for extraschedular consideration is required.  During the initial period, the Veteran's service-connected disability was manifested by symptomatology more nearly approximating pain upon palpation of a small scar.  The schedular rating criteria, Diagnostic Code 7804, specifically provide for a rating based on that symptomatology.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).  Comparing the Veteran's disability level and symptomatology, the Board finds that the Veteran's degree of disability is contemplated by the Rating Schedule. 

As the schedular rating contemplates the symptomatology of the Veteran's disability, the Board need not determine whether there is an exceptional disability pictures that exhibits other related factors such as those provided by the regulation as governing norms.  38 C.F.R. 3.321(b)(1) (2016).  However, the evidence does not show marked interference with employment or frequent hospitalization due to the knee scar or due to the knee scar in combination with other service-connected disabilities.  In the absence of evidence that the schedular rating criteria are inadequate to rate the Veteran's disability, the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. 3.321(b)(1) (2016).  Bagwell v. Brown, 9 Vet. App. 237 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

PTSD

During the entire increased rating period, the Veteran's service-connected PTSD has been rated under Diagnostic Code 9411, which uses the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).  Under the General Rating Formula for Mental Disorders, a 10 percent rating is warranted where the evidence shows occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication. 

A 30 percent rating is warranted where the evidence shows occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted where the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted where the evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.

A 100 percent rating is warranted where the evidence shows total occupational and social impairment, with deficiencies such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating Formula for Mental Disorders (2016).  

In adjudicating a claim for a higher rating, the VA adjudicator must consider all symptoms of a claimant's service-connected mental conditions that affect the level of occupational or social impairment.  In this decision, the Board considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has considered the symptoms indicated in the rating criteria as examples or symptoms like or similar to the Veteran's psychiatric disability symptoms in determining the appropriate schedular rating assignment.  Although the Board may note which criteria have not been met, the Board has not required the presence of a specified quantity of symptoms in the Rating Schedule to warrant the assigned rating for psychiatric disability.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

During the pendency of the appeal, VA assigned temporary 100 percent disability ratings for PTSD for three periods (May 20, 2009, to June 30, 2009; February 17, 2010, to June 30, 2010; and October 31, 2011, to December 31, 2011) during which the Veteran was hospitalized for the disability.  As the 100 percent rating assigned for those periods is the maximum allowed, the Board will not discuss the Veteran's symptomatology during those periods.  

During the entire increased rating period, the Board finds that the Veteran's PTSD was manifested by symptomatology more nearly approximating total occupational and social impairment, with deficiencies such as grossly inappropriate behavior and persistent danger of hurting self or others.  The record shows that the Veteran has contemplated and attempted suicide on many occasions.  Moreover, the Veteran has maintained a collection of weaponry throughout this period which one VA examiner referred to as an "arsenal."  The Veteran reported using guns and rifle scopes to target both individuals and cars passing by his house.  The Veteran also was arrested at one point for using a firearm to shoot at mailboxes in his neighborhood.  Although the Veteran reported believing that the mailboxes were not in use, the police were called and the matter made the local news.  The Veteran also indicated that he had used his firearms to shoot at objects inside his apartment.  The Veteran reported hitting his mother in the face when he threw a table in the air in a fit of rage.  Additionally, although the Veteran initially lived with a girlfriend with whom he has a child, the record indicates that he either lived by himself, with his mother, or at a hospital for the majority of the appeal period.  The Board notes that the ability to live with the Veteran's mother was not indicative of social abilities as the mother, in a letter, indicated that she cared for her son out of necessity due to his illness.  The record indicates that, when the Veteran did live by himself, individuals who saw his apartment noted the unkempt nature of his living space and the weapons he accumulated.

The Veteran has been unable to maintain employment due to PTSD, having last worked for a brief period in 2012.  The Veteran attended graduate school, but stopped after a professor reported that he was harassing her over a grade.

Resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's PTSD symptomatology for the entire rating period more nearly approximated that required for a 100 percent rating under Diagnostic Code 9411.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).



ORDER

Entitlement to service connection for headaches, to include as secondary to service-connected PTSD, is denied.  

Entitlement to service connection for vaccination scars is denied.  

For the entire initial rating period, entitlement to an initial rating in excess of 10 percent for a right knee scar is denied.  

For the entire increased rating period, entitlement to an increased rating of 100 percent for PTSD is granted.  



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


